Citation Nr: 0832664	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  02-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of right 
ankle sprain injury, claimed as arthritis in the right foot.

2. Entitlement to service connection for residuals of right 
ankle sprain injury, claimed as a bone spur in the right 
foot.

3. Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
service-connected diabetes mellitus.

4. Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1968.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of March 2002 and February 2003 rating 
decisions of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  During the 
course of this appeal jurisdiction over this appeal has moved 
to the RO in St. Petersburg, Florida, due to a change in the 
veteran's place of residence.

The claims of entitlement to service connection for residuals 
of right ankle injury and peripheral neuropathy (issues 
numbered 1, 2, and 3) are addressed in the remand portion of 
the decision below.  With respect to issue numbered 4 above, 
that matter is also addressed in the remand portion of the 
decision below to the extent the veteran filed a timely 
Notice of Disagreement to the February 2003 denial of a claim 
of entitlement to annual clothing allowance.  Manlincon v. 
West, 12 Vet. App. 238 (1998).

However, the veteran has also filed multiple statements 
concerning his belief that he is entitled to annual 
entitlement to clothing allowance for the years 2002, 2003, 
and 2004.  It is not clear based on the record whether that 
matter has been addressed by the RO, and it is referred to 
the RO for appropriate action.


REMAND

This case was previously remanded by the Board in February 
2007 for additional development of the evidence.  Upon review 
of the claims file upon the return of this case to the Board, 
it appears that either significant documents are missing from 
the claims file or that significant aspects of the February 
2007 remand instructions have not been completed.  The Board 
notes that the veteran's representative has made similar 
observations upon review of the claims file, as reflected in 
a statement dated May 2008.

The Board is unable to find that the VA examinations ordered 
in the February 2007 Board remand have been accomplished.  
The Board notes that there is documentation of VA examination 
requests and instructions from the AMC, but there are no new 
VA examination reports in the claims file to satisfy the 
directions of the February 2007 Board remand.  Additionally, 
the Board notes that there is no Supplemental Statement of 
the Case to indicate readjudication of the veteran's claims 
prior to the return of this case to the Board.  Further, 
there is no indication that a Statement of the Case has been 
issued on the appeal initiated by the veteran from the 
February 2003 decision that denied a clothing allowance; such 
action was also directed by the February 2007 Board remand.  
Under these circumstances, the Board has no alternative but 
to remand this case back to obtain clarification as to the 
completeness of the claims file and to ensure compliance with 
the February 2007 Board remand.

Where adjudication of a claim involves the government's 
inability to produce pertinent records that were once in 
government custody, it must be ascertainable that a 
verifiable, reasonably exhaustive search for the records has 
been undertaken, and that verifiable due diligence has been 
exercised in the search.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board also notes that it is under a duty to 
ensure compliance with the terms of its August 2007 remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action to confirm that the veteran's 
claims file is currently complete, and 
take all necessary steps to associate any 
necessary documents which may currently be 
missing from the c-file.

2.  The RO should ensure that any more 
outstanding pertinent VA medical records 
are associated with the claims file.

3.  Unless it is determined that such an 
examination has already been accomplished 
since the February 2007 Board remand (with 
the VA examination report associated with 
the claims file), the veteran should be 
afforded an examination of his right ankle 
and foot to ascertain the nature and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
medical records, and following this review 
and examination, the examiner is requested 
to offer comments and an opinion as to 
whether the veteran has residuals of the 
right ankle injury he sustained during 
service, and if so to specify the nature 
of those residuals.  The examiner should 
specifically comment on the presence or 
absence of arthritis and/or a bone spur of 
the right foot, and if present, whether 
either is a residual of the symptomatology 
shown in the service medical records.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history[,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  Unless it is determined that such an 
examination has already been accomplished 
since the February 2007 Board remand (with 
the VA examination report associated with 
the claims file), the veteran should be 
afforded an examination by a neurologist 
to ascertain the nature and etiology of 
any peripheral neuropathy of the lower 
extremities that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to offer comments 
and an opinion as to whether the veteran 
has peripheral neuropathy of his lower 
extremities, and if so, whether it is due 
to his service connected diabetes 
mellitus.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation Since it is 
important 'that each disability be viewed 
in relation to its history[,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  The RO should take appropriate action, 
including issuance of a Statement of the 
Case, on the appeal initiated by the 
veteran from the February 2003 decision 
that denied a clothing allowance.  The 
veteran and his representative should be 
clearly advised of the need to file a 
Substantive Appeal if the veteran wishes 
to complete an appeal from those 
determinations.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

